NO. 07-10-00240-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                 SEPTEMBER 15, 2010


                          JAICOURRIE FINLEY, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                NO. 61,383-A; HONORABLE DAVID GLEASON, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                                 ORDER OF DISMISSAL

       On June 16, 2010, appellant, Jaicourrie Finley, filed a pro se notice of appeal

with this Court indicating appellant’s desire to appeal the district court’s “denial of an

injunction/protective order.” On June 30, 2010, this Court received correspondence

from appellant, entitled “Appellant’s Brief,” that indicates that appellant is attempting to

appeal the denial of a motion for injunctive relief in his pending criminal prosecution.

This “brief” expressly indicates that the motion for injunctive relief was filed by court-

appointed counsel. The clerk’s record in this cause was received on September 9,

2010. The clerk’s record includes a “Motion for Order to Transfer to Another Unit,”
which was denied by the trial court, and appears to be the motion that appellant is

seeking to appeal. This motion was filed by counsel, and nothing in the clerk’s record

indicates that counsel has ever been permitted to withdraw from representation of

appellant in the underlying criminal proceeding.


       Because appellants are not allowed to have hybrid representation on appeal and

because the record does not reflect that appellant’s counsel has been permitted to

withdraw from representation in this matter, we may not consider the merits of

appellant’s appeal. See Ex parte Taylor, 36 S.W.3d 883, 887 (Tex.Crim.App. 2001).


       Because this correspondence was filed by appellant pro se while appellant is

represented by counsel, the Court hereby dismisses the appeal without prejudice to

refiling by counsel.




                                                    Per Curiam




                                            2